Title: To George Washington from William Heath, 17 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, Feb. 17. 1781.
                        
                        I am just honored with yours of this date. The light-companies shall be immediately formed into battalions,
                            and field officers appointed to them conformable to your directions. But a difficulty arrises with respect to Major Reid;
                            the sentence of the court-martial, which is before your Excellency, has not yet been published, & Major Reid is
                            under arrest. If your Excellency should think proper to publish the sentence to morrow, he may possibly join the
                            detachment in season.
                        Lt Colonel Commandant Sherman I am informed, is on furlough. Colonel Vose will command the eight eldest
                            companies of the Massachusetts line—The particular arrangement, as soon as completed shall be presented to your
                            Excellency. I have the honor to be with the greatest respect your Excellency’s most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. Lt Colo. Commandant Sprout and Major John Porter are both present but are not in the list of field
                                officers received from headquarters.
                        
                        
                            W.H.
                        
                    